Citation Nr: 0938471	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  93-03 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
lumbosacral nerve root injury with radiculopathy and history 
of reflex sympathetic dystrophy (RSD), rated as 40 percent 
disabling beginning June 28, 1991.

2.  Entitlement to an increased rating for residuals of a 
pelvic fracture and separation of the symphysis pubis with 
low back pain, rated as 10 percent disabling beginning June 
28, 1991, and 40 percent disabling beginning January 16, 
2004. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran had active military service from July 1969 to 
September 1972.  His DD Form 214 reflects additional prior 
active service of 11 months and one day.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a December 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction over the claims 
folders subsequently was transferred to the RO in Winston-
Salem, North Carolina.

When the case was most recently before the Board in April 
2007, the Board issued a decision that denied a rating in 
excess of 40 percent for residuals of lumbosacral nerve root 
injury with radiculopathy and RSD for the period beginning 
June 28, 1991; denied a rating in excess of 10 percent for 
pelvis fracture and separation of symphysis pubis with low 
back pain for the period beginning June 28, 1991, and prior 
to January 16, 2004; and denied a rating in excess of 40 
percent for pelvis fracture and separation of symphysis pubis 
with low back pain for the period beginning January 16, 2004.  
The Board's action also denied entitlement to an effective 
date earlier than November 21, 1991, for service connection 
for neurogenic bladder based on clear and unmistakable error 
(CUE) and denied entitlement to an effective date earlier 
than June 28, 1991, for service connection for RSD.  

The Veteran thereupon submitted an appeal to the U.S. Court 
of Appeals for Veterans Claims (Court).  In November 2008 the 
Court issued an Order granting a joint motion of the parties 
to vacate so much of the Board's April 2007 decision as 
pertained to the issues characterized on the title page of 
this decision and to remand those issues to the Board.  In 
the joint motion, the Veteran abandoned his appeal regarding 
claims for entitlement to an effective date earlier than 
November 21, 1991, for service-connected neurogenic bladder 
based on CUE and entitlement to an effective date earlier 
than June 28, 1991, for service connection for RSD.

The Board has remanded the case on multiple occasions, most 
recently in March 2009 for actions in compliance with the 
Court's Order.  The case has now been returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  From June 28, 1991, the Veteran's disability of residuals 
of lumbosacral nerve root injury with radiculopathy and 
history of RSD has been manifested by moderately severe 
incomplete paralysis of the right sciatic nerve; the presence 
of left sciatic nerve impairment has not been demonstrated.

2.  From June 28, 1991, to January 16, 2004, the Veteran's 
disability of residuals of a pelvic fracture and separation 
of the symphysis pubis with low back pain was manifested by 
slight limitation of motion of the lower back.

3.  From January 16, 2004, the Veteran's disability of 
residuals of a pelvic fracture and separation of the 
symphysis pubis with low back pain has been manifested by 
limitation of motion of the lower back to 30 degrees but not 
by unfavorable ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 
percent for residuals of lumbosacral nerve root injury with 
radiculopathy and history of RSD are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 124a, Diagnostic 
Code 8520 (2008).

2.  The criteria for a rating for residuals of a pelvic 
fracture and separation of the symphysis pubis with low back 
pain in excess of 10 percent prior to January 16, 2004, and 
in excess of 40 percent thereafter are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5294 
(2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to increased evaluations for 
his service-connected disabilities.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that or "immediately after" VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the rating decision on appeal was issued 
many years prior to enactment of the VCAA.  The record 
reflects the originating agency provided the Veteran with the 
notice required under the VCAA, to include notice with 
respect to the effective-date element of the claim, by 
letters mailed in June 2005 and March 2006.  Although the 
Veteran was not provided complete notice until years after 
the enactment of the VCAA, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claims.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the originating agency on the merits of either claim would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the Veteran have been obtained.  In 
addition, the Veteran was afforded appropriate VA 
examinations, the most recent in October 2006.  The Veteran 
was scheduled for another VA examination in July 2009 but he 
failed without good cause to report for examination.  

The Board accordingly finds that any procedural errors on the 
originating agency's part were insignificant and non-
prejudicial.  Accordingly, the Board will address the merits 
of the Veteran's claims.



General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to either disability.  

VA treatment records dated in September 1991 show history of 
status post traumatic injury of the thoracic spine with 
paraplegia of the right leg and right lumbosacral plexus 
injury with right lower extremity (RLE) pain syndrome.  

VA treatment records dated in October 1991 record right leg 
pain associated with a crushed pelvis but previously 
undiagnosed; the pain was provisionally diagnosed as painful 
autonomic dysfunction.  During consultation the Veteran 
reported right leg pain as well as sweating alternating with 
cold.  The clinical impression was probable RSD of the right 
leg.

A December 1991 VA neurology clinic outpatient treatment note 
states the Veteran had RSD beyond the capabilities of the 
outpatient clinic to treat; follow-up should be at a major 
hospital facility.
 
The Veteran had a VA-contracted examination by a neurologist 
in April 1992.  The examiner noted history in service of 
fractures of the pelvis, right hip and several ribs.  After 
the injury the Veteran's right leg became very sensitive and 
unable to bear the Veteran's weight.  The Veteran reported he 
currently found sitting to be painful, especially on hard 
seats.  The Veteran was observed to walk slowly, with a 
limping gait and stooped posture.  There was no organic 
cerebral or cranial nerve abnormality.  The left lower 
extremity was swollen.  Patellar reflexes were present and 
symmetrical; the right Achilles reflex appeared to be 
diminished. The Veteran complained of pain in the right 
gluteal area with sensitivity extending through the thigh and 
calf to the foot, although without sensory loss.  Straight 
leg raising (SLR) was painful at about 50 degrees of 
elevation bilaterally with some radiating discomfort without 
a clear-cut radicular distribution to the right.  The Veteran 
did not show gross muscle atrophy or weakness or saddle area 
sensory loss.  The examiner's impression was persistent pain 
in the RLE probably associated with plexus contusion from the 
pelvic fracture but without suggestion of central nervous 
system involvement.  The Veteran was apparently functioning 
effectively in his job as a welder despite the disability.

The Veteran was also examined in April 1992 by a VA 
osteopathic physician.  The Veteran's chief complaint was 
pain radiating down the RLE from the thigh to the toes.  On 
examination the Veteran stood erect with the right crescent 
higher than the left.  The lumbar lordotic curve was 
flattened.  Range of motion of the lumbosacral spine was 
extension to 20 degrees, flexion to 80 degrees, lateral 
flexion to 15 degrees bilaterally and rotation to 45 degrees 
bilaterally (combined range of motion 200 degrees).  The RLE 
measured one-half inch shorter than the LLE.  SLR was painful 
on the right at 50 degrees and on the left at 70 degrees.  
Sciatic stretch was painful on the right and essentially 
negative on the left.  Deep tendon reflexes (DTRs) were 
bilaterally equal and active.  The Veteran reported marked 
sensitivity of the RLE compared to the left.  The Veteran was 
unable to walk on his heels or toes.  The examiner noted X-
rays taken in January 1991 had shown disruption of the 
symphysis pubis, now healed but with arthritic changes and 
some widening; X-rays of the lumbosacral spine appeared to be 
satisfactory although there was some calcification in the 
blood vessels.  The examiner's impression was old symphysis 
pubis disruption with residuals of widening and arthritic 
involvement and hypersensitivity of the RLE.

An April 1992 VA outpatient note states the Veteran's RDS 
needed a fully-equipped pain clinic, not more opiates as 
being prescribed by the outpatient clinic.  The physician 
recommended consultation at a pain clinic.
 
A VA treatment note dated in August 1992 states in regard to 
atrophy that a difference of 1 cm. between the extremities 
was considered to be acceptable, but the Veteran currently 
measured 2.5 cm smaller around the right thigh and 2.0 cm. 
smaller around the right calf.  There was mild weakness 
[illegible] and the right buttock was tender to pressure.  
Adductions were weak, and adductions against resistance 
produced increased pain in the right buttock, suggesting 
possible pyrformis entrapment.  The Veteran was unable to 
perform a deep knee bend and resorted to Gower's maneuver to 
rise from the floor.
 
A VA treatment note dated in September 1992 shows diagnoses 
of RDS and myofascial pain syndrome (MFPS) of the lower back.

A VA X-ray examination of the pelvis in July 1994 showed 
residual deformities due to the healed fractures, with some 
slight separation of the symphysis pubis.
 
A September 2004 VA treatment note states the management of 
RSD was very limited in the outpatient clinic, which could 
only offer pain killers and could not even offer physical 
therapy.  The Veteran required specialized treatment not 
available at that VA clinic.

The Veteran had a VA pain consultation in January 1995 in 
which he described his current pain as burning and electrical 
in nature.  The pain was described as intermittent ("comes 
and goes") and was predominantly in the feet.  There was 
also pain overlaying on the right lower back and right 
buttock.  Pain was relieved with movement, and there were 
some dysesthesias with touch.  On examination both lower 
extremities were cold (RLE 82.5 degrees and LLE 84 degrees in 
temperature).  SLR was positive at 10 degrees on the right 
and 70 degrees on the left.  Motor strength was 3/5 in the 
RLE and 5/5 in the LLE.

The Veteran had a VA medical examination in March 1995 during 
which he complained of intermittent low back pain, aggravated 
by strenuous activities and by sitting for more than 20 or 30 
minutes.  He endorsed occasional radiation of the pain to the 
right leg down to the foot.  He denied numbness or tingling 
but stated the right leg had a tendency to get cold.  The 
Veteran was observed to walk with an antalgic gait, groaning 
and grimacing and supporting himself on the furniture.  The 
Veteran refused to attempt toe-walking or heel-walking.  Deep 
knee bends were limited to about 50 percent of normal, 
allegedly due to increased pain in the lower back and right 
leg.  The Veteran was observed to stand slightly hunched 
forward but with pelvis and shoulders level.  The Veteran 
complained of pain with palpation of the upper thoracic and 
lower lumbosacral spine, lumbosacral junction, both 
sacroiliac joints and sacroiliac notch; no muscle spasm was 
palpable. 

On examination, range of motion of the lumbosacral spine was 
forward flexion to 71 degrees minus 18 degrees hip flexion, 
extension 8 degrees minus 0 degrees hip extension, side 
bending 15 degrees right and 12 degrees left, and rotation 45 
degrees right and 30 degrees left.  Simulated rotation of the 
trunk was strongly positive for low back pain.  In sitting 
position patellar tendon reflexes were present and 
symmetrical but Achilles tendon reflexes could not be 
elicited.  In testing for muscle strength, give way was noted 
for all major muscle groups in the RLE.  In sensory testing 
the Veteran stated the entire RLE was more sensitive than the 
LLE, but no trophic changes were noted with inspection of the 
RLE.  SLR in the sitting position was negative to full 
extension of both knee joints.  In the sitting position SLR 
was positive on the right at 24 degrees and on the left at 42 
degrees.  There was no muscle atrophy and both thighs 
measured equally.  Examination of both hip joints revealed 
apparent, painful limitation, with extension limited to 0 
degrees and flexion to 90 degrees; abduction was 30 degrees, 
adduction 15 degrees, external rotation 30 degrees, and 
internal rotation 15 degrees with significant voluntary 
resistance and guarding.  Throughout the examination the 
Veteran continuously groaned, grimaced and complained of 
pain, but his pain response to even mild touch appeared to be 
out of proportion and he was observed while dressing to be 
able to move his hips and back in excess of the range of 
motion produced during formal examination.  

The examiner's diagnosis was fracture of the pelvis, right 
inferior pubic ramus and left pubic bone, healed and with no 
evidence of RSD.  The examiner also diagnosed mild 
degenerative osteoarthritis of both hip joints, most likely 
unrelated to the above and not service-connected, and neck 
and low back pain without objective evidence of impairment.  
The examiner noted numerous inconsistencies during 
examination with evidence of symptom magnification; the 
Veteran's pain behavior was inappropriate and totally out of 
proportion to any possible orthopedic disorder.      

(The Board notes at this point the file contains a May 1995 
treatment note by a VA physician stating the Veteran had 
brought him a copy of the May 1995 SSOC, which referred to 
the above-cited March 1995 VA medical examination in which 
the examiner referred to apparent symptom magnification and 
implied the Veteran was malingering.  In the note, the VA 
physician stated he had never known the Veteran to exaggerate 
his symptoms and that the Veteran in fact was unable to bend 
over to tie his shoes.  The physician stated pain from RDS, 
rather than radiculopathy, was the Veteran's primary problem.  
The physician recommended further examination by a 
neurologist, who would be better able to evaluate a 
neurological problem.)

The Veteran had a VA-contracted examination by a neurologist 
in March 1995 during which he reported his RLE pain was 
aggravated when he became angry or upset; he stated he had 
tried many alternative pain medications.  On examination 
there was no indication of organic cerebral or cranial nerve 
impairment.  The lower extremities showed brisk and equal 
patellar responses, 1+ left and a trace right Achilles 
response and downgoing plantar responses.  There was diffuse 
hyperesthesia over the RLE but no saddle area sensory 
impairment.  SLR produced low back pain at approximately 35 
degrees bilaterally, eased by knee flexion.  The Veteran's 
gait was slow and labored.  The Veteran reported he had not 
worked in 18 months.  The examiner stated the chronic RLE 
pain appeared to result from the contusion to the lumbosacral 
plexus.

VA X-ray examination of the hips in March 1995 showed old 
fractures involving the right inferior pubic ramus and the 
left pubic bone, with minimal osteoarthritic changes in the 
hip joints.
 
The Veteran submitted a letter in July 1995 in which he 
asserted he had to stop working due to pain from his RDS.  He 
also stated the examiner in March 1995 had lied in regard to 
the cited magnification of symptoms.

The Veteran's wife submitted a letter in July 1995 asserting 
that when the Veteran rises from bed in the morning his legs 
are stiff and he has to balance himself against a wall.  The 
Veteran is unable to lie in one position for very long or to 
stand for very long.  The Veteran is unable to rise from a 
chair without pain.  The Veteran's legs are cool to the touch 
even though the Veteran perspires readily.

The Veteran had a VA orthopedic examination in March 1996 in 
which he complained of pain in the RLE and the left half of 
the pelvis, although he denied pain in the spine itself.  He 
reported being unable to run or participate in sports.  He 
stated sitting or walking more than an hour would cause more 
pain and sitting for just half an hour was quite 
uncomfortable.  The Veteran was observed to walk with a limp 
and use a cane; there was no evidence of angulation or false 
motion.  X-rays showed well-healed fracture of the pelvis.  
The examiner diagnosed status post fracture of the pelvis, 
well-healed, and residual right sciatica.  The examiner 
stated the pain was not getting significantly worse; the main 
problem was pain with prolonged sitting.

The Veteran also had a VA examination of the peripheral 
nerves in March 1996 in which he complained of current aching 
pain in the RLE with occasional sharp shooting pain in the 
leg and burning discomfort in the foot.  He reported 
increased sensitivity rather than numbness in the RLE without 
acute causalgic pain.  Examination did not show evidence of 
gross motor or sensory deficits or significant muscular 
atrophy in the affected limb.  The examiner noted sensory 
change and pain in the LLE but no gross radicular signs or 
objective evidence of RSD suggesting residuals of lumbosacral 
plexus contusion.  The examiner's diagnosis was residuals of 
lumbosacral plexus contusion.

The Veteran had a VA-contracted musculoskeletal examination 
in June 1999 in which his chief complaint was pelvic pain and 
RLE pain.  He described the pain as being "like a 
toothache" and running from his toes to the right hip; the 
pain was constantly present and aggravated by activity such 
as bending or lifting.  The Veteran also reported pain in the 
pelvis, hips and lower back, also made worse by activity.  He 
stated pain medication provided some relief but did not 
completely eliminate the pain.  The Veteran was observed to 
stand with an erect spine, level pelvis, and normal spinal 
contour.  There was tenderness to palpation over the 
sacroiliac joint bilaterally.  Lumbar range of motion was 
forward flexion to 95 degrees, extension to 25 degrees, 
lateral flexion to 40 degrees right and 35 degrees left, and 
rotation to 35 degrees right and 30 degrees left (combined 
range of motion 260 degrees), with mild pain at extremes of 
flexion and extension.  Range of motion of the hips was 
flexion 20-100 degrees bilaterally, extension -20 degrees 
bilaterally, adduction 0-25 degrees bilaterally, abduction 0-
45 degrees bilaterally, external rotation 0-50 degrees right 
and 0-60 degrees left, and internal rotation 0-20 degrees 
right and 0-40 degrees left with pain on extremes of motion 
of the right hip but not the left hip.  Manual testing of 
both lower extremities revealed 5/5 strength in all major 
muscle groups.  Sensation in both lower extremities was 
within normal limits although there was subjective increase 
in sensation to light touch in the RLE.  There was no visible 
atrophy in the lower extremities; the right thigh was 1.5 cm. 
larger in circumference than the left although the right mid-
calf was 1.5 cm. smaller in circumference than the left.  

An X-ray examination of the pelvis in conjunction with the 
June 1999 examination showed residuals of a pubic ramus 
fracture with symphysis pubis disruption with slight 
heterotopic bone formation at the symphysis pubis and minimal 
widening of the symphysis; there was slight thickening of the 
right inferior pubic ramus secondary to fracture healing but 
the fracture had healed in anatomic position.  X-rays showed 
that the left hip joint appeared normal and without 
degenerative change; the right hip joint had mild joint space 
narrowing without osteophytes or joint space irregularity, 
and the sacroiliac joints appeared normal.

The orthopedic examiner in June 1999 diagnosed status post 
right pubic rami fracture, healed satisfactorily; status post 
symphysis pubis disruption, healed satisfactorily; pelvic 
pain in the RLE secondary to the above; and mild traumatic 
arthritis of the right hip.  The examiner stated the Veteran 
experienced functional loss of the lower extremities due to 
pain, reportedly present all the time, and due to arthritis 
of the hip with loss of motion.  The Veteran reported excess 
fatigability and pain on movement; during examination there 
had been visible manifestation on movement of the right hip 
but no visible manifestations of pain with movement of the 
spine, which was nearly normal.  Finally, there was no 
evidence on examination of loss of muscle strength or 
atrophy. 

The Veteran also had a VA neurological examination in June 
1999 during which he complained of constant pain in the lower 
extremity extending from the buttock to the toes, present 
constantly and worse when sitting for more than one hour or 
standing more than 30 minutes.  He denied numbness in the RLE 
but endorsed infrequent burning sensation in the right calf.  
The Veteran reported general weakness in the RLE.  
Circumference of the right thigh was .5 cm. larger than the 
left, and circumference of the right calf was .8 cm larger 
than the left.  There was loss of distal dermal appendages in 
the LLE but not the RLE; the RLE also had no dermal atrophy 
or temperature asymmetry.  The Veteran found hip rolling, 
Patrick's and SLR uncomfortable for the entire range of 
motion in the right leg and to a lesser extent productive of 
back pain on the left side.  He could actively flex the right 
hip to 25 degrees with complaint of pain, and could actively 
flex the left hip to 50 degrees.  Thigh abduction was to 30 
degrees right and 35 degrees left; movement to the right was 
painful.  There was a giveaway quality in all muscles tested 
in the RLE with normal strength on the left.  The Veteran 
reported mild subjective hyperesthesia to cold perception and 
light touch in the RLE.  The examiner diagnosed right S1 
radiculopathy but without evidence of a complex regional pain 
disorder.  The examiner also diagnosed history of sympathetic 
nerve injury in the past although no present disorder; the 
Veteran's current significant dysfunction due to pain in the 
pelvis and right leg did not suggest an obvious anatomical 
explanation.      

VA outpatient notes show the Veteran presented in June 2001 
complaining of "off and on" pain in the hips and lower back 
that had begun recently and was not relieved by medication.  
In December 2001 he complained of chronic RLE pain that 
"comes and goes" and was not relieved by medication.  In 
January 2002 he fell into a hole, fracturing his right foot 
and exacerbating his previous RLE problems.  In November 2002 
he stated his chronic RLE pain was "about the same" with 
good days and bad days, but worse with cold/damp weather.  In 
July 2003 he complained his RSD symptoms had gotten a little 
worse since his recent right heel fracture; in September 2003 
an orthopedic surgeon stated the fracture had exacerbated the 
RLE pain associated with the RSD by a factor of 5 percent. 

The Veteran had a VA orthopedic examination in January 2004 
during which he complained of debilitating hip pain 
bilaterally, although he pointed to the sacroiliac regions 
bilaterally, with right slightly worse than left.  He also 
complained of pain running down the right side "like a 
toothache" and constant.  He also reported hypersensitivity.  
He stated the sacroiliac pain made it difficult to kneel, or 
to sit for more than one-half hour at a time; when he tried 
to rise from a chair he experienced a stabbing pain.  
Examination showed tenderness at both sacroiliac joints and 
palpable right lumbar paraspinous spasm.  The Veteran was 
able to forward flex to only 30 degrees and to tilt left and 
right to 15 degrees, limited by pain.  He was unable to heel 
or toe walk.  Range of motion of the hips was flexion to 70 
degrees left and 65 degrees right, external rotation to 25 
degrees left and 10 degrees right, and internal rotation to 
10 degrees left and 5 degrees right with motion limited by 
sacroiliac pain and deep hip pain.  Neurological examination 
of the lower extremities showed motor strength of 5/5 for 
knee extension and flexion and for bilateral anterior tib; 
extensor hallucis longus was 5/5 left but only 2/5 right.  
There was decreased sensation in the right first web space, 
marked hypersensitivity along the lateral foot and leg, and 
mild hypersensitivity on the lateral right thigh.  Reflexes 
appeared normal although right Achilles was not tested 
because the Veteran complained of tenderness and pain in the 
heel area.  

The examiner from January 2004 issued an addendum in June 
2005 reporting X-rays taken during the examination had shown 
irregularity and calcification of the symphysis pubis as well 
as the right ischium consistent with previous pelvic 
diastasis, and there was irregularity in the sacrum 
consistent with either previous diasthesis or fracture of the 
sacroiliac joint.  X-rays of the right hip showed inferior 
osteophytes visible but good joint space superiorly.  The 
examiner stated an impression that the Veteran's limited hip 
motion was no doubt secondary to the pelvic fractures.  The 
arthritis developing in the Veteran's hip was also most 
likely secondary to trauma.  The residual pain and 
dysfunction of the RLE was very likely due to pelvic trauma 
sustained in service and there was clinical evidence of RSD 
of the RLE which could be attributed to that accident.  The 
Veteran also had decreased motion of the lumbar spine, 
limited by pain along the iliac crest and in the sacroiliac 
joint area.

The Veteran had a VA orthopedic examination in October 2006 
in which the examiner concurred with the previous examiner's 
history and basic findings.  On examination, current right 
hip motion was 30 degrees active flexion, 30 degrees active 
abduction, 5 degrees active internal rotation, and 30 degrees 
active internal rotation with reported pain of 8/10 
throughout the arc of active motion.  The right hip had 40 
degrees passive flexion, 35 degrees passive abduction, 10 
degrees passive internal rotation and 35 degrees passive 
external rotation with reported 10/10 pain at the extremes of 
passive motion.  The left hip had 70 degrees active flexion, 
40 degrees active abduction, 10 degrees active internal 
rotation, and 40 degrees active external rotation with 
reported 5/10 pain throughout the arc of active motion.  The 
left hip had 90 degrees passive flexion, 45 degrees passive 
abduction, 15 degrees passive internal rotation, and 45 
degrees passive external rotation with reported 7/10 pain at 
the extremes of passive motion.  Low back range of motion was 
30 degrees forward flexion, 10 degrees extension, 10 degrees 
right and left lateral bending, 10 degrees left rotation and 
12 degrees right rotation; motion in all directions was slow 
and guarded, with complaint of pain throughout all movements 
at a level of 8-10/10 at the extreme end points.

Pursuant to the Board's remand in March 2009, which directed 
the originating agency to afford the Veteran a VA 
examination, the Veteran was scheduled for examination at the 
VA outpatient clinic in Winston-Salem in May 2009, but he 
refused to report for examination because the distance was 
too far (per information on file, the Winston-Salem 
outpatient clinic is 8 hours drive from the Veteran's home).  
He was subsequently rescheduled for examination at the VA 
medical center in Asheville (per information on file, 
Asheville is 2 hours from the Veteran's home) but he failed 
to report for the examination.

Analysis

Evaluation of lumbosacral nerve root injury with 
radiculopathy and history of RSD

The Veteran's claim for an increased rating was received in 
November 1991.  At the time of the December 1991 rating 
decision on appeal the Veteran had service connection for 
residuals of fractured pelvis with radiculopathy of the RLE 
with atrophy, rated as 20 percent disabling under Diagnostic 
Code 5293.  During the course of the appeal the RO issued a 
rating decision in November 2000 that granted separate 
service connection for residuals of lumbosacral nerve root 
injury with radiculopathy and history of RSD, rated at 40 
percent under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Diagnostic Code 8520 provides that moderately severe 
incomplete paralysis is rated 40 percent disabling; and 
severe incomplete paralysis, with marked muscular atrophy, is 
rated 60 percent disabling.  Complete paralysis of the 
sciatic nerve, the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

Careful review of the medical evidence above shows the 
Veteran's symptoms from June 28, 1991, have more closely 
approximated a moderately severe incomplete paralysis of the 
right sciatic nerve, for which the current 40 percent rating 
is appropriate.  Specifically, the evidence does not show 
severe incomplete paralysis with marked muscular atrophy, and 
in fact he is not shown to currently have atrophy to any 
degree and in the past the atrophy has never been to a marked 
degree.  The Veteran is shown to have loss of motion of the 
hips and lower extremities primarily due to reported pain, 
but neurological testing has consistently shown motor 
strength of 5/5 in major muscles except the right extensor 
hallucis longus, which was 2/5 in the most recent testing; 
accordingly neurological testing does not show incomplete 
paralysis approximating the "severe" level.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence the Board 
has carefully considered lay evidence of record including 
correspondence to VA from the Veteran and his wife that 
generally describe the Veteran's functional impairment in 
daily living attributable to his disability.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, 
the Veteran's wife can certainly provide an eyewitness 
account of the Veteran's visible symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, even 
affording the Veteran and his wife full credibility, there is 
nothing in their lay statements supporting a conclusion that 
the Veteran's disability has more closely approximated a 
severe incomplete paralysis of the right sciatic nerve at any 
time during the course of the appeal.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a schedular rating in excess of 40 
percent.  Moreover, on almost all occasions, testing has been 
negative for evidence of left radiculopathy so a separate 
rating on that basis is not warranted.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

In this case the Veteran has not required frequent 
hospitalizations for the disability.  Further, the degrees of 
schedular disability specified are generally considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  In this case it is clear from the 
medical evidence that the functional impairment from the 
service-connected disability is not in excess of that 
contemplated by the schedular criteria.  Accordingly, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.
 
Accordingly, based on the medical and lay evidence of record 
the Board finds the criteria for an initial rating in excess 
of 40 percent for residuals of lumbosacral nerve root injury 
with radiculopathy and history of RSD are not shown.  The 
claim must accordingly be denied.   

Evaluation of residuals of a pelvic fracture and separation 
of the symphysis pubis

Historically, at the time of the December 1991 rating 
decision on appeal the Veteran had service connection for 
residuals of fractured pelvis with radiculopathy of the RLE 
with atrophy, rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  During the course of the 
appeal the RO issued a rating decision in November 2000 that 
recharacterized the disability as pelvis fracture and 
separation of symphysis pubis with low back pain, rated at 10 
percent under Diagnostic Code 5294.  (As noted above, the 
November 2000 rating decision granted separate service 
connection for residuals of lumbosacral nerve root injury 
with radiculopathy and history of RSD).

Of note, the Veteran also has separate service connection for 
right hip traumatic arthritis, rated at 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  That rating is not 
on appeal before the Board.

During the pendency of this claim, the criteria for 
evaluating spinal disorders were revised.  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
criteria may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to September 26, 2003, the 
rating criteria of Diagnostic Code 5294 (sacroiliac injury 
and weakness) are as follows.  A rating of 10 percent is 
assigned with characteristic pain on motion.  A rating of 20 
percent is assigned with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A rating of 40 percent is assigned for 
severe disability with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Alternatively, under the criteria in effect prior to 
September 26, 2003, limitation of motion of the lumbar spine 
is rated as follows under Diagnostic Code 5292.  A rating of 
10 percent is assigned for slight limitation of motion.  A 
rating of 20 percent is assigned for moderate limitation of 
motion.  A rating of 40 percent is assigned for severe 
limitation of motion.  A rating of 50 percent is assignable 
for unfavorable ankylosis of the lumbar spine under 
Diagnostic Code 5289, but there is no indication of ankylosis 
so that rating is not applicable in this case. 

Applying the rating criteria in effect prior to September 26, 
2003, to the Veteran's symptoms prior to that date, the Board 
finds the Veteran's disability was not manifested by muscle 
spasm on extreme forward bending or by loss of lateral spine 
motion, unilateral, in standing position.  Accordingly, the 
criteria for rating of 20 percent are not met or 
approximated, nor are the criteria for the 40 percent rating 
under Diagnostic Code 5294.  Limitation of motion was not 
more than slight, so alternative rating under Diagnostic Code 
5291 would not result in a rating higher than 10 percent; the 
Board notes in that regard that the Veteran was able to 
achieve measured range of motion despite the presence of 
pain, weakness, incoordination or fatigability, so 
consideration of those factors would not result in a rating 
higher than 10 percent.

Under the general rating formula for rating diseases and 
injuries of the spine (including sacroiliac injury), 
effective September 26, 2003, with or without symptoms such 
as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings will apply.  A rating of 10 percent is warranted if 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is warranted if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees, or muscle spasm or 
guarding is severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code (in this case, 
neurologic abnormalities are separately evaluated at 40 
percent under Diagnostic Code 8520).  Second, for purposes of 
VA compensation, forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion is 0 to 30 degrees, and left and right 
lateral rotation is 0 to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is to 240 degrees.  Third, in exceptional 
cases, an examiner may state that, because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  Fourth, 
each range of motion should be rounded to the nearest 5 
degrees.

Injuries to the spine may be evaluated as paralysis of the 
sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  
However, as noted above the Veteran is separately rated under 
this Diagnostic Code for the service-connected residuals of 
lumbosacral nerve root injury with radiculopathy and history 
of RSD.  The same diagnostic code may accordingly not be used 
to evaluate residuals of a pelvic fracture and separation of 
the symphysis pubis with low back pain, as doing so would 
constitute pyramiding.

Applying the rating criteria in effect from September 26, 
2003, to the Veteran's symptoms from that date, the Board 
finds the Veteran's disability manifested limitation of 
flexion to 30 degrees in the VA examination on January 16, 
2004; such limitation meets the criteria for a 40 percent 
rating under the General Rating Formula.  Rating in excess of 
10 percent is not warranted prior to that date because there 
is no evidence prior to that date of limitation of flexion to 
60 degrees or less; rating in excess of 40 percent is not 
warranted because there is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.

The Board has considered whether there is any other schedular 
basis for granting this claim, but has determined that there 
is not.  The Veteran's pelvis disability may be concurrently 
rated as a disability of the hip and thigh under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5250 through 5255, but as noted 
below the evidence does not show he has a separately 
compensable disability under those diagnostic codes.  (As 
noted, the Veteran has a 10 percent rating for arthritis of 
the right hip under Diagnostic Code 5010).

Under Diagnostic Codes 5251 and 5252 a 10 percent rating is 
warranted for limitation of extension of the thigh to 5 
degrees and/or limitation of flexion to 45 degrees.  A rating 
of 20 percent is warranted for limitation of flexion to 30 
degrees.  A rating of 30 percent is warranted for limitation 
of flexion to 20 degrees.  A rating of 40 percent is 
warranted for limitation of flexion to 10 degrees.

Under Diagnostic Code 5253 a 10 percent rating is warranted 
for limitation of rotation of the thigh with inability to 
toe-out more than 15 degrees in the affected leg and/or 
limitation of adduction with inability to cross legs.  A 
rating of 20 percent is warranted for limitation of abduction 
with motion lost beyond 10 degrees.

Rating under Diagnostic Codes 5250 (ankylosis of the hip), 
5254 (flail joint of the hip) and/or 5255 (impairment of the 
femur) is not appropriate as those symptoms are not shown. 

Review of the file does not show compensable disability under 
Diagnostic Codes 5251 through 5253 during the period under 
review.  Measured extension of the thigh has consistently 
been greater than 5 degrees, flexion of the thigh has 
consistently been 45 degrees, and the record does not show 
limitation of rotation with inability to toe-out or 
limitation of adduction with inability to cross legs.  The 
Veteran does have noncompensable limitation of motion of 
pain, but he is compensated for such limitation by his 10 
percent rating for osteoarthritis of the right hip.  
Accordingly, increased compensation for hip pain is not 
warranted.   

The Board also notes that the disability has not resulted in 
incapacitating exacerbations requiring bed rest prescribed by 
a physician so it would not be appropriate to rate the 
disability under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a schedular rating in excess that 
assigned.  

The Board has also considered whether  the components of the 
disability should

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  However, the record reflects the Veteran 
has not required frequent hospitalizations for disability and 
the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication that the average industrial impairment from 
the disability would be in excess of that contemplated by the 
assigned ratings.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.  


ORDER

An initial rating in excess of 40 percent for residuals of 
lumbosacral nerve root injury with radiculopathy and history 
of RSD is denied.

A rating for residuals of a pelvic fracture and separation of 
the symphysis pubis with low back pain in excess of 10 
percent prior to January 16, 2004, and in excess of 40 
percent thereafter is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


